ORDÉR

PER CURIAM.
Defendant appeals the denial of his Batson challenge to the State’s peremptory strikes of four venirepersons after this court remanded to the trial court to determine whether said strikes were racially motivated, 865 S.W.2d 672. We find no clear error in such denial. State v. Pullen, 843 S.W.2d 360, 362—63[3] (Mo. banc 1992).
We further find no jurisprudential purpose would be served by a written opinion and affirm by summary order. Rule 30.25(b). A memorandum has been provided to the parties for their use only.